DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 4/28/2021.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) has not been considered by the examiner because it has not been filed.

Drawings
2.	The drawings that were filed on 4/28/2021 have been considered by the examiner.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 108 is not in the specification (Figure 1).
Reference characters Xn, X2, N1, N2, N5, N6, N7, N8, N10, N11, N12, N13, N26, S1-U, S1-MME, S11, S5-C, and S5-u are not in the specification (Figure 8).
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities:
It appears UE 801 is mislabeled because it appears that the reference number is not in the drawings (Paragraph [0058]).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Subject Matter Eligibility Analysis of Claim 15 (see MPEP §2106.03):
As a method, the claim is directed to a statutory category (Step 1).
Claim 15 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 15 is directed to identifying a plurality of routes, determining a safety score for each route, and selecting and presenting a particular route based on the determined safety scores.  This limitation akin to a mental process as the process of identifying, determining, and selecting is the same as a human mind performing an observation and evaluation.  For example, a human can identify a plurality of routes that change lanes to move past a vehicle in front on a highway. The human mind can identify that the host vehicle can merge left or right to drive past the front vehicle. Additionally, the human mind can determine if merging to the left or right lanes is safe by determining if there are other objects (e.g. vehicles) in the adjacent lanes, and can select the lane without any objects in the host vehicle’s way.  The human mind determined that the left or right lane is safe and clear of objects is determining a safety score (Step 2A, Prong 1).
The applicant does not recite additional elements that integrate the judicial exception into a practical application.  The applicant has recited a claim in which identifies a plurality of routes, determines a safety score, and selects and presents the selected route (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements.  Accordingly, the lack of additional elements do not integrate the abstract idea into a practical application because there are no meaningful limits imposed on practicing the abstract idea (see MPEP §2106.05(I)(a)) (Step 2B).
In conclusion, Claim 15 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C 101 as being patent ineligible.
7.	As per Claim 15, the applicant has not recited any limitations which would contribute to a practical application or significantly more, or contribute to each claim to raise the claim to significantly more than the recited abstract idea.	

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1, 4-5, 8, 11-12, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berman (US 20220276063 A1).
11.	Regarding Claim 1, Berman teaches a device, comprising: one or more processors configured to (Berman: [0006] "Additionally, the processors are configured to calculate risk scores, based on the accident history and the real-time conditions and weighed based on tolerance level and the driver's history, associated with a plurality of proposed routes, identify a personalized route based on the risk scores, and transmit the identified personalized route to the device."): 
Identify a plurality of attributes associated with a plurality of road segments (Berman: [0005], [0017], and [0039] "The present disclosure is directed to systems and techniques by which a navigation system provides directional information for vehicular travel that is customized based upon real-time conditions, a safety profile associated with a vehicle driver, and the safety assessment associated with the characteristics [attributes associated with road segments] of road segments."  Also, "The present disclosure is directed to an improved method and system for routing that provides capabilities to reduce traffic accidents and fatalities by guiding drivers toward safer driving routes that are based on historical accident data (e.g., accident frequency) [attribute of road segment] and can be determined dynamically with real-time conditions [attributes of road segment] and can be tailored based upon a driver's needs, preferences, or skills. The suggested routes for a driver might vary according to the time of day, weather condition such as rain, drizzle, cloudy, partially cloudy, overcast. sunny/clear, snow, stormy, etc., and/or the level of precipitation."  Also, "Such information can include, for example, accident information, weather, traffic volume associated with a given road segment [attributes of road segment].");
Generate a safety score for each respective road segment of the plurality of road segments based on the attributes associated with the respective road segment (Berman: [0023], [0073], [0074], and [0076] "Such information enables routing server 50 to identify one or more sets of “road segments” (i.e., one or more routes) that connect an origin to a destination. The road safety assessment 70 contains baseline safety risk scores and their crash multiple factors [based on attributes associated with road segment] under various conditions which will be described below."  Also, "Additionally, these crash factors can be expanded to other conditions such as flooding, work zone, road closures, public events etc. [attributes of road segment], and the roadway features could also be expanded to surface type, intersection versus non-intersection, type of intersections, road curvature [attributes of road segment]."  Also, "Each road segment has a segment ID, a beginning node (latitude, longitude pair), an ending node (latitude, longitude pair), baseline risk score from the Empirical Bayes weighted average calculation 524, segment length (in miles), estimated travel time (computed as segment length/speed limit), and a set of CMFs 526 for conditions, road features, and driver safety profile described above."  Also, "This engine applies data from 532 and 534, along with the Bayes weighted average baseline crash scores 522 from the Risk Assessment stage. Additionally, the routing algorithm 536 calculates a specific set of CMFs for each segment [calculating safety score for each road segment] from the precomputed CMF database 524 from the Risk Assessment stage based upon the time of day and day of the week 538, the real time weather information 540, and the specific driver's safety profile, so that the Routing Computation Engine computes suggested routes based upon present and personalized conditions."); 
Receive a navigation request from a starting point to a destination (Berman: [0006] "In one example, a method is described for a personalized vehicular navigation assessed dynamically based on risk tolerance includes receiving a navigation request from a user. The request includes a destination location input [to a destination] by the user and a detected origin location [from a starting point] associated with the user."); 
Identify a plurality of routes from the starting point to the destination, the routes each including one or more road segments (Berman: [0006] "The method further includes identifying a plurality of routes from the origin to the destination. A route includes a plurality of road segments."); 
Determine a safety score for each respective route, of the plurality of routes, based on the safety scores associated with the road segments included in the respective route (Berman: [0006] "Additionally, the method includes calculating risk scores [determine safety score], based on the accident history and the real-time conditions and weighed based on tolerance level and the driver's history, associated with a plurality of proposed routes [of the plurality of routes], identifying a personalized route based on the risk scores, and transmitting the identified personalized route to the device. The calculation of the risk scores includes combining, using a statistical inference method such as an Empirical Bayes method, the accident history and a statistical regression model based on features of a road segment to compute a likelihood of having an accident on the road segment [based on safety scores of road segments]."); 
Select a particular route from the plurality of routes based on the determined safety scores for the plurality of routes (Berman: [0077] "The Routing Computation Engine outputs an Optimal Route 550 [select particular route] that factors a safety risk score [based on safety score] with the anticipated travel time of various routes [of plurality of routes]. In some embodiments, the Optimal Route 550 is then applied to provide point-to-point directions."); 
And present, in response to the navigation request, the selected particular route (Berman: [0095] "At step 605, the system presents, to the user (e.g., driver) via a user device, the optimal route [present particular route] as well as the safest route, the fastest route, and the shortest route. For example, the routes may be overlaid on a map displayed on the user device, displaying the associated risk score, travel distance, and travel time proximate to each route (see e.g., FIG. 4).").  
12.	Regarding Claim 4, Berman remains as applied above in Claim 1, and further, teaches generating the safety score for a particular road segment, of the plurality of road segments, includes: determining a correlation between each attribute, of the plurality of attributes, and a respective measure of incidence of vehicular crashes; and generating the safety score further based on the correlation between each attribute with the respective measure of incidence of vehicular crashes (Berman: [0079] and [0080] "Alternatively, or additionally, the database may include the dates, times of day, and/or severity for the accidents, and the navigation system may access a separate database of historical weather conditions and correlate the information to determine the corresponding weather condition for each accident [determine correlation between attributes and crashes]."  Also, "By correlating the road safety data for road segments in proposed routes with a driver's safety profile, such as a profile maintained in a schema as depicted in FIG. 2, the navigation system can determine whether certain routes include road segments that are associated with risks pertinent to the driver and should be avoided in favor of safer routes [generating safety scores based on correlations].").  
13.	Regarding Claim 5, Berman remains as applied above in Claim 1, and further, teaches the one or more processors are further configured to: determine a travel time for each respective route of the plurality of routes, wherein selecting the particular route from the plurality of routes is further based on the determined travel times for the plurality of routes (Berman: [0024], [0077], and [0081] "The risk tolerance specifies the driver's preferred tradeoff between safety and travel time [determine travel times of each route]. It may include, for example, choosing the safest route regardless of travel time, choosing the safest route that is at most twice as the fastest route, or choosing the safest route that is at most 50% longer than the fastest route."  Also, "The Routing Computation Engine outputs an Optimal Route 550 [select particular route] that factors a safety risk score [based on safety score] with the anticipated travel time [based on travel times] of various routes [of plurality of routes]. In some embodiments, the Optimal Route 550 is then applied to provide point-to-point directions."  Also, "Each route can be associated with a safety score, or factor, and an estimated travel time to aid the driver to select the most appropriate route for that trip. This enables the driver to weigh the differences in distance, estimated time of arrival, and the safety factor. With this information, the driver might favor on one route from another depending on, for example, whether the driver is running late for an appointment, has children in the vehicle, etc.").  
14.	Regarding Claim 8, Berman teaches a non-transitory computer-readable medium, storing a plurality of processor-executable instructions to (Berman: [0006] and [0007] "Additionally, the processors are configured to calculate risk scores, based on the accident history and the real-time conditions and weighed based on tolerance level and the driver's history, associated with a plurality of proposed routes, identify a personalized route based on the risk scores, and transmit the identified personalized route to the device."  Also, "In yet another example, a non-transitory computer-readable storage medium storing code is described that, when executed, causes a computer to perform the steps of receiving a navigation request from a user."): 
Identify a plurality of attributes associated with a plurality of road segments (Berman: [0005], [0017], and [0039] "The present disclosure is directed to systems and techniques by which a navigation system provides directional information for vehicular travel that is customized based upon real-time conditions, a safety profile associated with a vehicle driver, and the safety assessment associated with the characteristics [attributes associated with road segments] of road segments."  Also, "The present disclosure is directed to an improved method and system for routing that provides capabilities to reduce traffic accidents and fatalities by guiding drivers toward safer driving routes that are based on historical accident data (e.g., accident frequency) [attribute of road segment] and can be determined dynamically with real-time conditions [attributes of road segment] and can be tailored based upon a driver's needs, preferences, or skills. The suggested routes for a driver might vary according to the time of day, weather condition such as rain, drizzle, cloudy, partially cloudy, overcast. sunny/clear, snow, stormy, etc., and/or the level of precipitation."  Also, "Such information can include, for example, accident information, weather, traffic volume associated with a given road segment [attributes of road segment].");
Generate a safety score for each respective road segment of the plurality of road segments based on the attributes associated with the respective road segment (Berman: [0023], [0073], [0074], and [0076] "Such information enables routing server 50 to identify one or more sets of “road segments” (i.e., one or more routes) that connect an origin to a destination. The road safety assessment 70 contains baseline safety risk scores and their crash multiple factors [based on attributes associated with road segment] under various conditions which will be described below."  Also, "Additionally, these crash factors can be expanded to other conditions such as flooding, work zone, road closures, public events etc. [attributes of road segment], and the roadway features could also be expanded to surface type, intersection versus non-intersection, type of intersections, road curvature [attributes of road segment]."  Also, "Each road segment has a segment ID, a beginning node (latitude, longitude pair), an ending node (latitude, longitude pair), baseline risk score from the Empirical Bayes weighted average calculation 524, segment length (in miles), estimated travel time (computed as segment length/speed limit), and a set of CMFs 526 for conditions, road features, and driver safety profile described above."  Also, "This engine applies data from 532 and 534, along with the Bayes weighted average baseline crash scores 522 from the Risk Assessment stage. Additionally, the routing algorithm 536 calculates a specific set of CMFs for each segment [calculating safety score for each road segment] from the precomputed CMF database 524 from the Risk Assessment stage based upon the time of day and day of the week 538, the real time weather information 540, and the specific driver's safety profile, so that the Routing Computation Engine computes suggested routes based upon present and personalized conditions.");
Receive a navigation request from a starting point to a destination (Berman: [0006] "In one example, a method is described for a personalized vehicular navigation assessed dynamically based on risk tolerance includes receiving a navigation request from a user. The request includes a destination location input [to a destination] by the user and a detected origin location [from a starting point] associated with the user.");
Identify a plurality of routes from the starting point to the destination, the routes each including one or more road segments (Berman: [0006] "The method further includes identifying a plurality of routes from the origin to the destination. A route includes a plurality of road segments.");
Determine a safety score for each respective route, of the plurality of routes, based on the safety scores associated with the road segments included in the respective route (Berman: [0006] "Additionally, the method includes calculating risk scores [determine safety score], based on the accident history and the real-time conditions and weighed based on tolerance level and the driver's history, associated with a plurality of proposed routes [of the plurality of routes], identifying a personalized route based on the risk scores, and transmitting the identified personalized route to the device. The calculation of the risk scores includes combining, using a statistical inference method such as an Empirical Bayes method, the accident history and a statistical regression model based on features of a road segment to compute a likelihood of having an accident on the road segment [based on safety scores of road segments].");
Select a particular route from the plurality of routes based on the determined safety scores for the plurality of routes (Berman: [0077] "The Routing Computation Engine outputs an Optimal Route 550 [select particular route] that factors a safety risk score [based on safety score] with the anticipated travel time of various routes [of plurality of routes]. In some embodiments, the Optimal Route 550 is then applied to provide point-to-point directions.");
And present, in response to the navigation request, the selected particular route (Berman: [0095] "At step 605, the system presents, to the user (e.g., driver) via a user device, the optimal route [present particular route] as well as the safest route, the fastest route, and the shortest route. For example, the routes may be overlaid on a map displayed on the user device, displaying the associated risk score, travel distance, and travel time proximate to each route (see e.g., FIG. 4).").  
15.	Regarding Claim 11, Berman remains as applied above in Claim 8, and further, teaches generating the safety score for a particular road segment, of the plurality of road segments, includes: determining a correlation between each attribute, of the plurality of attributes, and a respective measure of incidence of vehicular crashes; and generating the safety score further based on the correlation between each attribute with the respective measure of incidence of vehicular crashes (Berman: [0079] and [0080] "Alternatively, or additionally, the database may include the dates, times of day, and/or severity for the accidents, and the navigation system may access a separate database of historical weather conditions and correlate the information to determine the corresponding weather condition for each accident [determine correlation between attributes and crashes]."  Also, "By correlating the road safety data for road segments in proposed routes with a driver's safety profile, such as a profile maintained in a schema as depicted in FIG. 2, the navigation system can determine whether certain routes include road segments that are associated with risks pertinent to the driver and should be avoided in favor of safer routes [generating safety scores based on correlations].").  
16.	Regarding Claim 12, Berman remains as applied above in Claim 8, and further, teaches the plurality of processor-executable instructions further include processor-executable instructions to: 34PATENTAttorney Docket No. 20210110 determine a travel time for each respective route of the plurality of routes, wherein selecting the particular route from the plurality of routes is further based on the determined travel times for the plurality of routes (Berman: [0024], [0077], and [0081] "The risk tolerance specifies the driver's preferred tradeoff between safety and travel time [determine travel times of each route]. It may include, for example, choosing the safest route regardless of travel time, choosing the safest route that is at most twice as the fastest route, or choosing the safest route that is at most 50% longer than the fastest route."  Also, "The Routing Computation Engine outputs an Optimal Route 550 [select particular route] that factors a safety risk score [based on safety score] with the anticipated travel time [based on travel times] of various routes [of plurality of routes]. In some embodiments, the Optimal Route 550 is then applied to provide point-to-point directions."  Also, "Each route can be associated with a safety score, or factor, and an estimated travel time to aid the driver to select the most appropriate route for that trip. This enables the driver to weigh the differences in distance, estimated time of arrival, and the safety factor. With this information, the driver might favor on one route from another depending on, for example, whether the driver is running late for an appointment, has children in the vehicle, etc.").  
17.	Regarding Claim 15, Berman teaches a method, comprising: identifying a plurality of attributes associated with a plurality of road segments (Berman: [0005], [0017], and [0039] "The present disclosure is directed to systems and techniques by which a navigation system provides directional information for vehicular travel that is customized based upon real-time conditions, a safety profile associated with a vehicle driver, and the safety assessment associated with the characteristics [attributes associated with road segments] of road segments."  Also, "The present disclosure is directed to an improved method and system for routing that provides capabilities to reduce traffic accidents and fatalities by guiding drivers toward safer driving routes that are based on historical accident data (e.g., accident frequency) [attribute of road segment] and can be determined dynamically with real-time conditions [attributes of road segment] and can be tailored based upon a driver's needs, preferences, or skills. The suggested routes for a driver might vary according to the time of day, weather condition such as rain, drizzle, cloudy, partially cloudy, overcast. sunny/clear, snow, stormy, etc., and/or the level of precipitation."  Also, "Such information can include, for example, accident information, weather, traffic volume associated with a given road segment [attributes of road segment].");
Generating a safety score for each respective road segment of the plurality of road segments based on the attributes associated with the respective road segment (Berman: [0023], [0073], [0074], and [0076] "Such information enables routing server 50 to identify one or more sets of “road segments” (i.e., one or more routes) that connect an origin to a destination. The road safety assessment 70 contains baseline safety risk scores and their crash multiple factors [based on attributes associated with road segment] under various conditions which will be described below."  Also, "Additionally, these crash factors can be expanded to other conditions such as flooding, work zone, road closures, public events etc. [attributes of road segment], and the roadway features could also be expanded to surface type, intersection versus non-intersection, type of intersections, road curvature [attributes of road segment]."  Also, "Each road segment has a segment ID, a beginning node (latitude, longitude pair), an ending node (latitude, longitude pair), baseline risk score from the Empirical Bayes weighted average calculation 524, segment length (in miles), estimated travel time (computed as segment length/speed limit), and a set of CMFs 526 for conditions, road features, and driver safety profile described above."  Also, "This engine applies data from 532 and 534, along with the Bayes weighted average baseline crash scores 522 from the Risk Assessment stage. Additionally, the routing algorithm 536 calculates a specific set of CMFs for each segment [calculating safety score for each road segment] from the precomputed CMF database 524 from the Risk Assessment stage based upon the time of day and day of the week 538, the real time weather information 540, and the specific driver's safety profile, so that the Routing Computation Engine computes suggested routes based upon present and personalized conditions.");
Receiving a navigation request from a starting point to a destination (Berman: [0006] "In one example, a method is described for a personalized vehicular navigation assessed dynamically based on risk tolerance includes receiving a navigation request from a user. The request includes a destination location input [to a destination] by the user and a detected origin location [from a starting point] associated with the user.");
Identifying a plurality of routes from the starting point to the destination, the routes each including one or more road segments (Berman: [0006] "The method further includes identifying a plurality of routes from the origin to the destination. A route includes a plurality of road segments."); 35PATENTAttorney Docket No. 20210110
Determining a safety score for each respective route, of the plurality of routes, based on the safety scores associated with the road segments included in the respective route (Berman: [0006] "Additionally, the method includes calculating risk scores [determine safety score], based on the accident history and the real-time conditions and weighed based on tolerance level and the driver's history, associated with a plurality of proposed routes [of the plurality of routes], identifying a personalized route based on the risk scores, and transmitting the identified personalized route to the device. The calculation of the risk scores includes combining, using a statistical inference method such as an Empirical Bayes method, the accident history and a statistical regression model based on features of a road segment to compute a likelihood of having an accident on the road segment [based on safety scores of road segments].");
Selecting a particular route from the plurality of routes based on the determined safety scores for the plurality of routes (Berman: [0077] "The Routing Computation Engine outputs an Optimal Route 550 [select particular route] that factors a safety risk score [based on safety score] with the anticipated travel time of various routes [of plurality of routes]. In some embodiments, the Optimal Route 550 is then applied to provide point-to-point directions.");
And presenting, in response to the navigation request, the selected particular route  (Berman: [0095] "At step 605, the system presents, to the user (e.g., driver) via a user device, the optimal route [present particular route] as well as the safest route, the fastest route, and the shortest route. For example, the routes may be overlaid on a map displayed on the user device, displaying the associated risk score, travel distance, and travel time proximate to each route (see e.g., FIG. 4).").  
18.	Regarding Claim 18, Berman remains as applied above in Claim 15, and further, teaches generating the safety score for a particular road segment, of the plurality of road segments, includes: determining a correlation between each attribute, of the plurality of attributes, and a respective measure of incidence of vehicular crashes; and generating the safety score further based on the correlation between each attribute with the respective measure of incidence of vehicular crashes (Berman: [0079] and [0080] "Alternatively, or additionally, the database may include the dates, times of day, and/or severity for the accidents, and the navigation system may access a separate database of historical weather conditions and correlate the information to determine the corresponding weather condition for each accident [determine correlation between attributes and crashes]."  Also, "By correlating the road safety data for road segments in proposed routes with a driver's safety profile, such as a profile maintained in a schema as depicted in FIG. 2, the navigation system can determine whether certain routes include road segments that are associated with risks pertinent to the driver and should be avoided in favor of safer routes [generating safety scores based on correlations].").   
19.	Regarding Claim 19, Berman remains as applied above in Claim 15, and further, teaches to determine a travel time for each respective route of the plurality of routes, wherein selecting the particular route from the plurality of routes is further based on the determined travel times for the plurality of routes, wherein the selected route is not associated with a highest safety score of the determined safety scores associated with the plurality of routes (Berman: [0024], [0077], and [0081] "The risk tolerance specifies the driver's preferred tradeoff between safety and travel time [determine travel times of each route]. It may include, for example, choosing the safest route regardless of travel time, choosing the safest route that is at most twice as the fastest route, or choosing the safest route that is at most 50% longer than the fastest route."  Also, "The Routing Computation Engine outputs an Optimal Route 550 [select particular route] that factors a safety risk score [based on safety score] with the anticipated travel time [based on travel times] of various routes [of plurality of routes]. In some embodiments, the Optimal Route 550 is then applied to provide point-to-point directions."  Also, "Each route can be associated with a safety score, or factor, and an estimated travel time to aid the driver to select the most appropriate route for that trip. This enables the driver to weigh the differences in distance, estimated time of arrival, and the safety factor. With this information, the driver might favor on one route from another depending on, for example, whether the driver is running late for an appointment, has children in the vehicle, etc."). 

Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23.	Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 20220276063 A1) in view of Wang (US 20120136567 A1).
24.	Regarding Claim 2, Berman remains as applied above in Claim 1.
	Berman fails to explicitly teach generating the safety score for a particular road segment, of the plurality of road segments, includes: generating scores for each attribute of the plurality of attributes associated with the road segment; and combining the generated scores for each attribute of the plurality of attributes to generate the safety score for the particular road segment.  
	However, in the same field of endeavor, Wang teaches generating the safety score for a particular road segment, of the plurality of road segments, includes: generating scores for each attribute of the plurality of attributes associated with the road segment (Wang: [0023], [0036], and [0037] "In further embodiments, road characteristics data [attributes associated with road segment] may include road composition data, such as the age of the road segments; the composition of the road surface, e.g., asphalt, concrete, rubberized, gravel, dirt, texturing or the like; susceptibility to rain, snow, or ice; and the number of potholes, cracks, or other surface defects in a road segment."  Also, "In the sixth step 230, the route planning processor 102 evaluates each section for each route 320, 330, 340 by associating the characteristics of the routes 320, 330, 340 with the safety factors [generate scores for each attribute]."  Also, “In a further step 235, the route planning processor 102 assigns a risk score for each safety factor or subfactor within each route 320, 330, 340 based on data from the safety data source 106. In such an embodiment, the safety data source 106 may include the risk scores or algorithms for calculating the risk scores based on the route characteristics. The risk score provides a normalized quantity such that the route planning processor 102 can evaluate the relative safety of each route."); 
And combining the generated scores for each attribute of the plurality of attributes to generate the safety score for the particular road segment (Wang: [0043] "In a further step 245, the route planning processor 102 multiples the respective weights and risk scores and sums [combining generated scores] the results to arrive at a final route score [generate safety score for road segment], as stated above in Equation (1).").  
Berman and Wang are considered to be analogous to the claim invention because they are in the same field of vehicle navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Berman to incorporate the teachings of Wang to generate scores for each attribute and combine the scores to get a score for a road segment because it provides the benefit of increasing the safety of the passengers by accurately determining a safe road segment using the characteristics.
25.	Regarding Claim 3, Berman and Wang remains as applied above in Claim 2, and further, Wang teaches generating the safety score for the particular road segment further includes: weighting a particular score for a particular attribute of the plurality of attributes based on a correlation between the particular attribute and at least one other attribute (Wang: [0040] and [0041] "In a next step 240, the route planning processor 102 determines the weight (w, in Equation (1) above) of each risk factor [weighting score for each attribute]."  Also, "In one exemplary embodiment, the weight may be modeled by the number of accidents and accident severity for each factor [weight based on a correlation between another attribute] or subfactor. In another embodiment, the relative weights may be selected or assigned by the user."), 
Wherein combining the generated scores for each attribute includes combining the weighted particular score for the particular attribute with one or more scores for one or more other attributes of the plurality of attributes (Wang: [0043] and [0045] "In a further step 245, the route planning processor 102 multiples the respective weights and risk scores and sums [combining weighted attribute scores with others] the results to arrive at a final route score, as stated above in Equation (1)."  Also, "For example, the risk assessment information 440 may include a list of the factors 442, as well as the associated weight 444 and weighted risk scores 446, 448, 450 for each of the potential routes. The assessment information 440 may further include the final route score 452, an indication 454 of the selected route, and a display 460 of the driving time, driving distance, and average gas mileage for each of the routes.").  
26.	Regarding Claim 9, Berman remains as applied above in Claim 8.
	Berman fails to explicitly teach generating the safety score for a particular road segment, of the plurality of road segments, includes:33PATENTAttorney Docket No. 20210110 generating scores for each attribute of the plurality of attributes associated with the road segment; and combining the generated scores for each attribute of the plurality of attributes to generate the safety score for the particular road segment.  
	However, in the same field of endeavor, Wang teaches generating the safety score for a particular road segment, of the plurality of road segments, includes:33PATENTAttorney Docket No. 20210110 generating scores for each attribute of the plurality of attributes associated with the road segment (Wang: [0023], [0036], and [0037] "In further embodiments, road characteristics data [attributes associated with road segment] may include road composition data, such as the age of the road segments; the composition of the road surface, e.g., asphalt, concrete, rubberized, gravel, dirt, texturing or the like; susceptibility to rain, snow, or ice; and the number of potholes, cracks, or other surface defects in a road segment."  Also, "In the sixth step 230, the route planning processor 102 evaluates each section for each route 320, 330, 340 by associating the characteristics of the routes 320, 330, 340 with the safety factors [generate scores for each attribute]."  Also, “In a further step 235, the route planning processor 102 assigns a risk score for each safety factor or subfactor within each route 320, 330, 340 based on data from the safety data source 106. In such an embodiment, the safety data source 106 may include the risk scores or algorithms for calculating the risk scores based on the route characteristics. The risk score provides a normalized quantity such that the route planning processor 102 can evaluate the relative safety of each route."); 
And combining the generated scores for each attribute of the plurality of attributes to generate the safety score for the particular road segment (Wang: [0043] "In a further step 245, the route planning processor 102 multiples the respective weights and risk scores and sums [combining generated scores] the results to arrive at a final route score [generate safety score for road segment], as stated above in Equation (1).").  
Berman and Wang are considered to be analogous to the claim invention because they are in the same field of vehicle navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Berman to incorporate the teachings of Wang to generate scores for each attribute and combine the scores to get a score for a road segment because it provides the benefit of increasing the safety of the passengers by accurately determining a safe road segment using the characteristics.
27.	Regarding Claim 10, Berman and Wang remains as applied above in Claim 9, and further, Wang teaches generating the safety score for the particular road segment further includes: weighting a particular score for a particular attribute of the plurality of attributes based on a correlation between the particular attribute and at least one other attribute (Wang: [0040] and [0041] "In a next step 240, the route planning processor 102 determines the weight (w, in Equation (1) above) of each risk factor [weighting score for each attribute]."  Also, "In one exemplary embodiment, the weight may be modeled by the number of accidents and accident severity for each factor [weight based on a correlation between another attribute] or subfactor. In another embodiment, the relative weights may be selected or assigned by the user."), 
Wherein combining the generated scores for each attribute includes combining the weighted particular score for the particular attribute with one or more scores for one or more other attributes of the plurality of attributes (Wang: [0043] and [0045] "In a further step 245, the route planning processor 102 multiples the respective weights and risk scores and sums [combining weighted attribute scores with others] the results to arrive at a final route score, as stated above in Equation (1)."  Also, "For example, the risk assessment information 440 may include a list of the factors 442, as well as the associated weight 444 and weighted risk scores 446, 448, 450 for each of the potential routes. The assessment information 440 may further include the final route score 452, an indication 454 of the selected route, and a display 460 of the driving time, driving distance, and average gas mileage for each of the routes.").  
28.	Regarding Claim 16, Berman remains as applied above in Claim 15.
	Berman fails to explicitly teach generating the safety score for a particular road segment, of the plurality of road segments, includes: generating scores for each attribute of the plurality of attributes associated with the road segment; and combining the generated scores for each attribute of the plurality of attributes to generate the safety score for the particular road segment. 
However, in the same field of endeavor, Wang teaches generating the safety score for a particular road segment, of the plurality of road segments, includes: generating scores for each attribute of the plurality of attributes associated with the road segment (Wang: [0023], [0036], and [0037] "In further embodiments, road characteristics data [attributes associated with road segment] may include road composition data, such as the age of the road segments; the composition of the road surface, e.g., asphalt, concrete, rubberized, gravel, dirt, texturing or the like; susceptibility to rain, snow, or ice; and the number of potholes, cracks, or other surface defects in a road segment."  Also, "In the sixth step 230, the route planning processor 102 evaluates each section for each route 320, 330, 340 by associating the characteristics of the routes 320, 330, 340 with the safety factors [generate scores for each attribute]."  Also, “In a further step 235, the route planning processor 102 assigns a risk score for each safety factor or subfactor within each route 320, 330, 340 based on data from the safety data source 106. In such an embodiment, the safety data source 106 may include the risk scores or algorithms for calculating the risk scores based on the route characteristics. The risk score provides a normalized quantity such that the route planning processor 102 can evaluate the relative safety of each route."); 
And combining the generated scores for each attribute of the plurality of attributes to generate the safety score for the particular road segment (Wang: [0043] "In a further step 245, the route planning processor 102 multiples the respective weights and risk scores and sums [combining generated scores] the results to arrive at a final route score [generate safety score for road segment], as stated above in Equation (1).").  
Berman and Wang are considered to be analogous to the claim invention because they are in the same field of vehicle navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Berman to incorporate the teachings of Wang to generate scores for each attribute and combine the scores to get a score for a road segment because it provides the benefit of increasing the safety of the passengers by accurately determining a safe road segment using the characteristics.
29.	Regarding Claim 17, Berman and Wang remains as applied above in Claim 16, and further, Wang teaches generating the safety score for the particular road segment further includes: weighting a particular score for a particular attribute of the plurality of attributes based on a correlation between the particular attribute and at least one other attribute (Wang: [0040] and [0041] "In a next step 240, the route planning processor 102 determines the weight (w, in Equation (1) above) of each risk factor [weighting score for each attribute]."  Also, "In one exemplary embodiment, the weight may be modeled by the number of accidents and accident severity for each factor [weight based on a correlation between another attribute] or subfactor. In another embodiment, the relative weights may be selected or assigned by the user."),
Wherein combining the generated scores for each attribute includes combining the weighted particular score for the particular attribute with one or more scores for one or more other attributes of the plurality of attributes (Wang: [0043] and [0045] "In a further step 245, the route planning processor 102 multiples the respective weights and risk scores and sums [combining weighted attribute scores with others] the results to arrive at a final route score, as stated above in Equation (1)."  Also, "For example, the risk assessment information 440 may include a list of the factors 442, as well as the associated weight 444 and weighted risk scores 446, 448, 450 for each of the potential routes. The assessment information 440 may further include the final route score 452, an indication 454 of the selected route, and a display 460 of the driving time, driving distance, and average gas mileage for each of the routes.").  
30.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 20220276063 A1) in view of Chokshi (US 20180180430 A1).
31.	Regarding Claim 6, Berman remains as applied above in Claim 5.
	Berman fails to explicitly teach the selected route is not associated with a highest safety score of the determined safety scores associated with the plurality of routes.
	However, in the same field of endeavor, Chokshi teaches the selected route is not associated with a highest safety score of the determined safety scores associated with the plurality of routes (Chokshi: [0023], [0069], and [0071] "The weightings may be specified directly or indirectly, such as directly by typing in numerical weight values into a user interface, directly by adjusting user interface elements such as sliders that correspond to the weights, or indirectly by choosing a single pre-set option that the server 100 maps to a corresponding set of weights to use (e.g., for a “family trip” option, a high weighting on safety and low weighting on total distance, or for a “commuter” option, a high weighting on total time, a moderate weighting on total distance, and a low weighting on safety)." Note that a skilled practitioner would recognize that the highest safety score is not always selected as the route because of other weighting factors such as safety, time, and distance of the route.  Also, "Alternatively, the overall scores may be a weighted sum of various scores, such as the overall safety score, the road segment distance, the road segment expected travel time, or the like."  Also, "The overall score for a road segment may take into account factors in addition to safety, such as distance and/or travel time. In such embodiments, the overall score for a road segment may be expressed as: overall Score(roadSegment) = Σ.sub.t[score.sub.r*weight.sub.t] where t represents a particular type of score (e.g., safety score, distance score, time score), score.sub.t represents the score for that type of score, and weight.sub.t represents the weight to be given to that type of score.").
Berman and Chokshi are considered to be analogous to the claim invention because they are in the same field of vehicle navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Berman to incorporate the teachings of Chokshi to select the route without the highest safety score because it provides the benefit of weighting other factors such as time to select the most optimal route for the passengers.
32.	Regarding Claim 13, Berman remains as applied above in Claim 12.
	Berman fails to explicitly teach the selected route is not associated with a highest safety score of the determined safety scores associated with the plurality of routes.  
However, in the same field of endeavor, Chokshi teaches he selected route is not associated with a highest safety score of the determined safety scores associated with the plurality of routes (Chokshi: [0023], [0069], and [0071] "The weightings may be specified directly or indirectly, such as directly by typing in numerical weight values into a user interface, directly by adjusting user interface elements such as sliders that correspond to the weights, or indirectly by choosing a single pre-set option that the server 100 maps to a corresponding set of weights to use (e.g., for a “family trip” option, a high weighting on safety and low weighting on total distance, or for a “commuter” option, a high weighting on total time, a moderate weighting on total distance, and a low weighting on safety)." Note that a skilled practitioner would recognize that the highest safety score is not always selected as the route because of other weighting factors such as safety, time, and distance of the route.  Also, "Alternatively, the overall scores may be a weighted sum of various scores, such as the overall safety score, the road segment distance, the road segment expected travel time, or the like."  Also, "The overall score for a road segment may take into account factors in addition to safety, such as distance and/or travel time. In such embodiments, the overall score for a road segment may be expressed as: overall Score(roadSegment) = Σ.sub.t[score.sub.r*weight.sub.t] where t represents a particular type of score (e.g., safety score, distance score, time score), score.sub.t represents the score for that type of score, and weight.sub.t represents the weight to be given to that type of score.").
Berman and Chokshi are considered to be analogous to the claim invention because they are in the same field of vehicle navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Berman to incorporate the teachings of Chokshi to select the route without the highest safety score because it provides the benefit of weighting other factors such as time to select the most optimal route for the passengers.
33.	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 20220276063 A1) in view of Trim (US 20220262243 A1).
34.	Regarding Claim 7, Berman remains as applied above in Claim 1.
	Berman fails to explicitly teach the one or more processors are further configured to: identify a particular configurable traffic fixture associated with a particular road segment of the plurality of road segments; and modify one or more parameters of the configurable traffic fixture based on the determined safety score associated with the particular road segment.  
	However, in the same field of endeavor, Trim teaches the one or more processors are further configured to: identify a particular configurable traffic fixture associated with a particular road segment of the plurality of road segments (Trim: [0015], [0016], [0027] "Embodiments of the present invention further recognize changes in driving dynamics with the advent of autonomous vehicles, smart lights, and smart roads (e.g., roads embedded with various sensors) would require solutions to monitor information received from various sensors of those respective autonomous vehicles, lights, and roads."  Also, "For example, embodiments of the present invention can dynamically alter road markers [configurable traffic fixture on road segment] that would allow for safer overtaking for an area by altering road markings to indicate it would be safe to perform an overtaking maneuver and subsequently change the road markings back (e.g., to a double solid yellow) when conditions are not safe for overtaking maneuvers."  Also, "Dynamic marking manager 110 can then collect information form audio-visual devices placed on the vehicle [identify traffic fixtures] and the electrochromic device sensors. Using the collected information, dynamic marking manager 110 can provide insights of the data or media is identified to get the situational context."); 
And modify one or more parameters of the configurable traffic fixture based on the determined safety score associated with the particular road segment (Trim: [0074] "In scenarios where dynamic marking manager 110 alters the road markers [modify parameters of configurable traffic fixture] based on the safety score (e.g., reaches or exceeds a threshold value for safety) [based on safety score of road segment], obstacles on the road, and road congestion, dynamic marking manager 110 can return (i.e., revert) the road surface marking to the default road markers after safety conditions, obstacles, or road congestion return to baseline threshold values (e.g., medium risk).").  
Berman and Trim are considered to be analogous to the claim invention because they are in the same field of vehicle navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Berman to incorporate the teachings of Trim to modify a parameter on a traffic fixture based on the safety score because it provides the benefit of increasing the safety for the road segment.
35.	Regarding Claim 14, Berman remains as applied above in Claim 1.
	Berman fails to explicitly teach the plurality of processor-executable instructions further include processor-executable instructions to: identify a particular configurable traffic fixture associated with a particular road segment of the plurality of road segments; and modify one or more parameters of the configurable traffic fixture based on the determined safety score associated with the particular road segment.  
	However, in the same field of endeavor, Trim teaches the plurality of processor-executable instructions further include processor-executable instructions to: identify a particular configurable traffic fixture associated with a particular road segment of the plurality of road segments (Trim: [0015], [0016], [0027] "Embodiments of the present invention further recognize changes in driving dynamics with the advent of autonomous vehicles, smart lights, and smart roads (e.g., roads embedded with various sensors) would require solutions to monitor information received from various sensors of those respective autonomous vehicles, lights, and roads."  Also, "For example, embodiments of the present invention can dynamically alter road markers [configurable traffic fixture on road segment] that would allow for safer overtaking for an area by altering road markings to indicate it would be safe to perform an overtaking maneuver and subsequently change the road markings back (e.g., to a double solid yellow) when conditions are not safe for overtaking maneuvers."  Also, "Dynamic marking manager 110 can then collect information form audio-visual devices placed on the vehicle [identify traffic fixtures] and the electrochromic device sensors. Using the collected information, dynamic marking manager 110 can provide insights of the data or media is identified to get the situational context."); 
And modify one or more parameters of the configurable traffic fixture based on the determined safety score associated with the particular road segment (Trim: [0074] "In scenarios where dynamic marking manager 110 alters the road markers [modify parameters of configurable traffic fixture] based on the safety score (e.g., reaches or exceeds a threshold value for safety) [based on safety score of road segment], obstacles on the road, and road congestion, dynamic marking manager 110 can return (i.e., revert) the road surface marking to the default road markers after safety conditions, obstacles, or road congestion return to baseline threshold values (e.g., medium risk).").  
Berman and Trim are considered to be analogous to the claim invention because they are in the same field of vehicle navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Berman to incorporate the teachings of Trim to modify a parameter on a traffic fixture based on the safety score because it provides the benefit of increasing the safety for the road segment.
36.	Regarding Claim 20, Berman remains as applied above in Claim 1.
	Berman fails to explicitly teach identifying a particular configurable traffic fixture associated with a particular road segment of the plurality of road segments; and modifying one or more parameters of the configurable traffic fixture based on the determined safety score associated with the particular road segment.
	However, in the same field of endeavor, Trim teaches identifying a particular configurable traffic fixture associated with a particular road segment of the plurality of road segments (Trim: [0015], [0016], [0027] "Embodiments of the present invention further recognize changes in driving dynamics with the advent of autonomous vehicles, smart lights, and smart roads (e.g., roads embedded with various sensors) would require solutions to monitor information received from various sensors of those respective autonomous vehicles, lights, and roads."  Also, "For example, embodiments of the present invention can dynamically alter road markers [configurable traffic fixture on road segment] that would allow for safer overtaking for an area by altering road markings to indicate it would be safe to perform an overtaking maneuver and subsequently change the road markings back (e.g., to a double solid yellow) when conditions are not safe for overtaking maneuvers."  Also, "Dynamic marking manager 110 can then collect information form audio-visual devices placed on the vehicle [identify traffic fixtures] and the electrochromic device sensors. Using the collected information, dynamic marking manager 110 can provide insights of the data or media is identified to get the situational context."); 
And modifying one or more parameters of the configurable traffic fixture based on the determined safety score associated with the particular road segment (Trim: [0074] "In scenarios where dynamic marking manager 110 alters the road markers [modify parameters of configurable traffic fixture] based on the safety score (e.g., reaches or exceeds a threshold value for safety) [based on safety score of road segment], obstacles on the road, and road congestion, dynamic marking manager 110 can return (i.e., revert) the road surface marking to the default road markers after safety conditions, obstacles, or road congestion return to baseline threshold values (e.g., medium risk).").  
Berman and Trim are considered to be analogous to the claim invention because they are in the same field of vehicle navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Berman to incorporate the teachings of Trim to modify a parameter on a traffic fixture based on the safety score because it provides the benefit of increasing the safety for the road segment.

Prior Art
37.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Ebner (US 20190186936 A1)
Ramirez (US 20160171521 A1)
McNew (US 20180017398 A1)
Mistele (US 20220065639 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663